Citation Nr: 1813185	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  06-17 676	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right knee status-post menisectomy, traumatic arthritis, which is currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for myoclonus, including as secondary to the service-connected right knee status-post menisectomy, traumatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected right knee disability prior to August 10, 2012.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION


The Veteran had active military service from March 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has a long procedural history and has been before the Board and the United States Court of Appeals for Veterans Claims (Court) multiple times.  As this procedural history has been addressed in prior Board decisions and remands, it will not be repeated here in full.  Most recently, this case was before the Board in January 2018, where the Board awarded separate compensable and/or increased disability ratings for the Veteran's service-connected right knee status-post menisectomy, traumatic arthritis, during the period on appeal.  Furthermore, the Board also granted service connection for myoclonus and remanded a claim for a total disability rating based on individual unemployability (TDIU) prior to August 10, 2012 for extraschedular consideration.  All these actions were accomplished, however, without having responded to a request submitted by the Veteran's representative in late January 2018 for an extension of 60 days within which to submit additional evidence and argument.


ORDER TO VACATE AND GRANT EXTENSION OF TIME TO SUBMIT ADDITIONAL EVIDENCE AND ARGUMENT

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).

In a decision dated January 29, 2018, the Board awarded separate compensable and/or increased evaluations for the Veteran's service-connected right knee status-post menisectomy, traumatic arthritis, granted service connection for myoclonus, and remanded the issue of entitlement to a TDIU prior to August 10, 2012 for extraschedular consideration.  Review of the record reflects that, on January 18, 2018, the Veteran's representative sent the Board a letter indicating that the United States Court of Appeals for Veterans Claims (CAVC/Court) recently granted a Joint Motion for Remand (JMR) and expected the case to be returned to the Board for readjudication in accordance with its instructions within the next 60 days.  As a result, the representative requested an extension of 60 days to submit a final brief with evidence and argument in support of the Veteran's combined appeals prior to the issuance of a decision by the Board.  The letter had not been added to the record before the Board at the time it rendered its decision.

Considering the above, the Board finds that rendering its January 2018 decision prior to ruling upon the request for a 60-day extension constitutes a denial of due process for the Veteran.  Accordingly, the January 29, 2018 Board decision addressing the issues of (1) entitlement to an increased evaluation for right knee status-post menisectomy, traumatic arthritis; (2) service connection for myoclonus; and, (3) entitlement to a TDIU due to the service-connected right knee disability prior to August 10, 2012, is vacated.


Finally, the Veteran's request for a 60-day extension of time within which to submit additional evidence and argument is granted.  Therefore, this matter will be held in abeyance for 60 days from the date of this decision to allow the Veteran's representative to submit any additional evidence deemed warranted.



	                        ____________________________________________
	M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals


